Citation Nr: 0212805	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  96-05 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a chronic acquired 
disorder of the right knee.

(Additional issues, entitlement to an increased rating for 
residuals of a left wrist fracture, and for a status post 
resection of the right distal clavicle anterior cruciate 
ligament, and to an extension of a temporary 100 percent 
evaluation will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
January 1993.

The Board of Veterans' Appeals notes that the issues on 
appeal stem from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

The RO denied entitlement to service connection for right 
knee bursitis when it issued a rating decision in June 1994.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1996, a transcript of which has been 
associated with the claims file.

In March 1999, the Board remanded this matter to the RO for 
further development and adjudicative action.  

In November 2001 the RO most recently affirmed the 
determination previously entered.

The Board is undertaking additional development on the matter 
of entitlement to an increased ratings for residuals of a 
left wrist fracture and for status post resection of the 
right distal clavicle anterior cruciate ligament, and an 
extension of a temporary 100 percent evaluation, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing that claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A chronic acquired disorder of the right knee was not 
shown in active service.

3.  The probative, competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the right knee  linked to service on any basis.


CONCLUSION OF LAW

A chronic acquired disorder of the right knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
repeatedly for right knee complaints beginning in October 
1990, when he was seen for complaints of right knee pain for 
the past 20 days, with no history of trauma, but with 
positive findings of swelling and pain on palpation.  

None of the service medical records addressing right knee 
problems indicated that any right knee trauma had taken 
place.  He was seen at the end of October for follow up, with 
continued symptoms of pain on palpation and swelling.  In a 
November 1990 reevaluation, he was assessed with knee pain, 
bursitis/tendonitis.  He was seen repeatedly in November 1990 
for the right knee symptoms, including pain, tenderness on 
palpation and crepitus, now of more than 3 months duration 
and was assessed with patellar/femoral syndrome.  By the end 
of November the diagnosis was superficial infrapatellar 
bursitis, right knee.  

In January 1991, he was referred to orthopedics for 
complaints of prepatellar bursitis resistant to conservative 
treatment and now becoming a mechanical hindrance.  In 
February 1991 he underwent inpatient aspiration of 
prepatellar bursa of the right knee.  He was seen in March 
1991 with evidence of slight swelling along the bottom of the 
kneecap, with tenderness to palpation, and was assessed with 
fluids under the knee.  He was referred to orthopedics.  The 
orthopedic consult from the following day reveals that he had 
undergone 2 aspirations for multiple recurrences of right 
knee pre patellar bursitis and treated him with 
immobilization of the knee and pain relievers.  An X-ray 
taken in March 1991 for recurrent prepatellar bursitis and/or 
questionable calcific bursitis revealed the right knee to be 
within normal limits.  A bone scan conducted in June 1991 
revealed an impression of no significant concentrations seen 
in the knees with specific attention to the patellae.  This 
study failed to demonstrate any acute new bone formations in 
the components of the knee.  By July 1991, there was no 
evidence of bursitis.  His separation examination of November 
1992 revealed no evidence of right knee problems on 
orthopedic examination.  

The report of a May 1994 VA examination shows there was a 
history of right knee pain, "failure" and stiffness.  The 
X-rays of the right knee taken in May 1994 were negative, 
with no gross effusion and negative knee study.  No right 
knee findings were reported on musculoskeletal examination.  
The diagnosis was right knee fluid of questionable etiology, 
"with no problem now as he doesn't walk/march as much".  

VA and private treatment and hospital records from 1994 to 
1995 concerned treatment for right shoulder problems and did 
not address any right knee complaints.  Likewise VA treatment 
records through 1996 through 1999 addressed medical 
conditions other than right knee problems.  

At the veteran's July 1996 hearing before a hearing officer 
at the RO, his representative indicated that they would not 
be testifying about the right knee, but intended to keep this 
issue on appeal.  

The report of an April 1999 VA QTC examination related the 
veteran's history of recurrent episodes of prepatellar 
bursitis of the right knee in service.  The veteran stated 
that this no longer bothered him.  He had no complaints in 
reference to his right knee.  His medical history was noted 
to include hospitalization for the right knee problem.  He 
was diagnosed with no right knee pathology.  The examiner 
again noted that there was no right knee pathology found on 
examination and the veteran had no right knee complaints.  

The report of a February 2000 VA examination and claims file 
review reveals a history given of right patellar pain having 
developed in March 1990, with subsequent development of 
swelling of the entire patellar area.  The history of 
recurrent swelling and pain of the right knee during active 
duty was recounted, as was the diagnosis of prepatellar 
bursitis and treatment, including aspiration of fluid with 
steroid injection and placement on physical profile.  The 
final notation in the service medical treatment regarding the 
right knee was noted to be the July 1991 record stating that 
the veteran had no evidence of bursitis and was cleared for 
full duty.  The veteran indicated that he had continued with 
some recurrent right knee pain after that date, but did not 
consider it severe enough for treatment.  He also stated that 
he had no further swelling of the right knee.  He gave a 
history of no serious right knee problems after his discharge 
from the service.  He stated that he received no care and 
took no medications for his right knee pain.  He also said 
that he had not engaged in activities that caused overuse of 
the right knee since his discharge.  


The diagnosis was historical right knee bursitis (pre 
patellar vs. infra patellar) now resolved with negligible 
residual strength and motion deficits and occasional pain.  
The right knee X-ray report from November 2000 revealed the 
osseus and soft tissue structures to be normal and knee joint 
alignment to be normal.  The impression was no fracture.  


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

In this case, the veteran was provided with a copy of the 
rating decisions on appeal explaining the RO's decisions in 
his claims and statements of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations.  Further, the Board's remand decision in March 
1999 contained a full discussion of the criteria applicable 
to this claim.  

The April 1996 RO hearing before a hearing officer and the 
Board's remand of March 1999 advised the veteran as to what 
evidence he was to obtain and what evidence the RO was to 
obtain.  Additionally, in April 1999, the RO sent the veteran 
a letter advising him as to what evidence it would obtain on 
his behalf after it instructed him to provide names, 
addresses and approximate dates of treatment for all VA and 
non VA medical providers.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing VA's 
obligation to communicate with claimants as to evidence 
development).  Private and VA records of treatment were 
obtained and the veteran has admitted having no post service 
treatment for his right knee.  The RO has repeatedly provided 
VA examinations of this claim pursuant to the Board's remand 
instructions.  The veteran was afforded a final opportunity 
to submit evidence in July 2002 directly to the Board.  There 
has been no indication since then that there is any 
additional evidence pertinent to the claim, which has not, 
been obtained.

In November 2001 the RO provided the veteran with the 
criteria under the new law, the VCAA, and considered his 
claim on this basis.  Therefore there is no need to remand 
this matter for further development or for due process 
consideration under the VCAA of 2000.  Thus, VA's duty to 
notify and assist the veteran has been satisfied, and there 
is sufficient evidence of record to decide the claim.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. 3.303(b) (2001).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).


Analysis

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of a right knee disorder or a qualified medical 
opinion relating this to any incident or event of active 
service, or to VA treatment.  The only other support for this 
claim is found in the veteran's statements.  He is not 
qualified to render a medical diagnosis or a medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Moreover, in his April 1996 hearing, the 
veteran opted not to testify as to his claimed right knee 
disability.  

He is also not shown to have received any medical treatment 
for his claimed right knee disability after he was discharged 
from active duty in 1993.  The VA QTC orthopedic examination 
of April 1999 revealed no findings of any right knee 
disability and no complaints whatsoever by the veteran of 
right knee problems.  The VA examination of November 2000 
also revealed no evidence of an actual right knee disability 
and diagnosed the bursitis reported in service as resolved.  
The physical examination and X-ray showed no evidence of 
right knee abnormalities such as swelling, ligamentous 
instability or bony abnormalities.  While this examination 
did note some negligible residual strength and motion 
deficits, these deficits would not even meet the criteria for 
a 0 percent disability rating under the applicable criteria 
for rating disabilities affecting range of motion and 
strength of the right knee.  See 38 C.F.R. §§ 4.71a, 4.73, 
Diagnostic Codes 5260, 5261, 5313, 5314, 5315 (2001).     

These negligible residuals as well as the subjective 
complaints of pain, do not rise to the level of a disability, 
absent a diagnosed or underlying condition.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, the Board finds that the service medical 
records do show a right knee disorder that resolved without 
any residual disability as none was shown on separation 
examination.  There is no current medical diagnosis of a 
right knee disorder.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of the right knee.  See Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

